DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 15 April 2020 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 3 and 4, there is no antecedent basis for “the heat sink”. It appears that these claims should depend upon claim 2 rather than claim 1.

With respect to claim 12, there is no antecedent basis for “the detector”. Claim 1 recites “a device”.
The term "high energy" in claim 12 is a relative term which renders the claim indefinite.  The term "high energy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification recites examples including x-ray or gamma ray photons, it is unclear what is meant to be entailed by “high energy”.
Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, Konno et al. (US 2004/0136493 A1, cited by Applicant) discloses an x-ray detector (abstract) comprising a scintillator layer (112, par. [0082]), a photodiode layer (114, par. [0081]), a distribution wiring circuit layer (113) below the photodiode layer and configured to receive the electric current; electrical contacts of the 
Konno does not appear to disclose the claimed integrated circuit layer comprising one or more IC chips configured to receive, process, and analyze the electric current, as claimed. Kono also does not appear to disclose a bottom part of the IC layer left at least partly exposed.
Claims 2 and 5-10 are allowable for reasons of dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	16 November 2021